PUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


SARAH HARLESS, Personal                  
representative of Edward Lewis and
administratrix of his estate,
                   Plaintiff-Appellee,
                  v.                               No. 03-2433

CSX HOTELS, INCORPORATED, a/k/a
The Greenbrier Hotel,
               Defendant-Appellant.
                                         
            Appeal from the United States District Court
       for the Southern District of West Virginia, at Beckley.
                Robert C. Chambers, District Judge.
                          (CA-03-132-5)

                       Argued: September 30, 2004

                       Decided: November 16, 2004

       Before WILKINS, Chief Judge, MOTZ, Circuit Judge,
       and Henry E. HUDSON, United States District Judge
               for the Eastern District of Virginia,
                      sitting by designation.



Affirmed by published opinion. Judge Hudson wrote the opinion, in
which Chief Judge Wilkins and Judge Motz joined.


                              COUNSEL

ARGUED: John Robert Hunt, SHEA, STOKES & CARTER, A.L.C.,
Atlanta, Georgia, for Appellant. Weldon Mark Burnette, BURNETTE
2                   HARLESS v. CSX HOTELS, INC.
& BURNETTE, Lewisburg, West Virginia, for Appellee. ON
BRIEF: Arch Stokes, SHEA, STOKES & CARTER, A.L.C., Atlanta,
Georgia, for Appellant.


                             OPINION

HUDSON, District Judge:

  CSX Hotels, Incorporated, d/b/a The Greenbrier Hotel ("The
Greenbrier"), appeals an Order of the district court remanding this
case back to state court, after granting a second amendment of the
Complaint which intentionally eliminated all federal claims. The
Greenbrier contends that the district court erred in remanding the case
because the claims which remained in the Complaint after the second
amendment were preempted by operation of Section 301 of the Labor
Management Relations Act ("LMRA"), 29 U.S.C. § 185(a). Finding
no abuse of discretion, we affirm.

   CSX Hotels, Incorporated operates The Greenbrier Hotel in White
Sulphur Springs, West Virginia. Appellee, Sarah Harless, brought this
action on behalf of her deceased father, Edward Lewis, who, until ter-
minated, was employed as a general kitchen worker at The Greenbrier
from May 2000 to January 2001. His position was part of the bargain-
ing unit represented by the Hotel and Restaurant Employees Interna-
tional Union. Consequently, his employment was covered by a
collective bargaining agreement ("CBA") between the Union and The
Greenbrier at the time of his termination. Harless contends that her
father was terminated because of his age, disability, and the fact that
he had filed a workers’ compensation claim. The Greenbrier, on the
other hand, maintains that it terminated Mr. Lewis’s employment
because he had exceeded the maximum number of absences permitted
under the no-fault absenteeism provisions of the CBA. Harless dis-
putes this claim and counters that it is a mere pretext. Mr. Lewis died
before this action was commenced.

   Harless filed her initial Complaint on January 16, 2003 in the Cir-
cuit Court of Greenbrier County, West Virginia. As originally drafted,
the Complaint alleged eight causes of action: wrongful discharge
                    HARLESS v. CSX HOTELS, INC.                      3
from employment; breach of contract; wrongful death; fraud; con-
structive fraud; outrageous and unconscionable conduct; intentional
infliction of emotional distress; and breach of duty of good faith and
fair dealing.

   On February 18, 2003, The Greenbrier filed a Notice of Removal
to federal court on the ground that Harless’s claims were preempted
by Section 301 of the LMRA. Harless subsequently filed a motion in
the United States District Court for the Southern District of West Vir-
ginia for leave to amend her Complaint, by removing all references
to the CBA and all causes of action that would require interpretation
of the agreement. She also filed a Motion to Remand.

   The district court granted Harless’s motion to amend. The
Amended Complaint contained six counts: wrongful discharge from
employment; wrongful death; constructive fraud; outrageous and
unconscionable conduct; intentional infliction of emotional distress;
and breach of duty of good faith and fair dealing. The district court,
however, denied Harless’s Motion to Remand, finding that the breach
of duty of good faith and fair dealing claim was federally preempted.
The district court also ordered Harless to clarify her constructive
fraud and wrongful discharge claims.

   On June 24, 2003, Harless filed a request for leave to further
amend her Complaint. It was accompanied by a proposed Second
Amended Complaint and a Renewed Motion to Remand. In her Sec-
ond Amended Complaint, Harless eliminated the claims for construc-
tive fraud and for breach of duty of good faith and fair dealing. The
Second Amended Complaint also contained language that the
"wrongful discharge claim was based on the West Virginia Human
Rights Act" and "any law that prohibits the termination of employ-
ment due to an employee’s act of filing a workers’ compensation
claim." Harless continued to maintain that age and disability were the
reasons for her father’s termination.

  The district court granted Harless’s motion to amend and permitted
her to file the Second Amended Complaint. The Second Amended
Complaint contained only four causes of action based entirely on state
law. Finding that her amendments to the Complaint were not
4                    HARLESS v. CSX HOTELS, INC.
undertaken in bad faith, the district court granted Harless’s Motion to
Remand.

   The Greenbrier contends, on appeal, that the district court abused
its discretion by permitting Harless to make repeated amendments to
her pleadings for the sole purpose of avoiding federal preemption and
federal jurisdiction. The Greenbrier further maintains that, even with-
out Harless’s claim for breach of duty of good faith and fair dealing,
the other state law claims are federally preempted. The Greenbrier
reasons that Harless’s only evidence in support of her claims of age
and disability discrimination will necessarily consist of an attempt to
discredit The Greenbrier’s application of the absenteeism provisions
of the CBA.

   According to The Greenbrier, in order to determine whether or not
its conduct was lawful under state law, it would require the trier of
fact to determine whether the company had the right under the CBA
to terminate Mr. Lewis. Even though the remaining state law claims
are not based on the LMRA, The Greenbrier maintains that resolution
of the claims will inevitably require an interpretation of the CBA.
Therefore, The Greenbrier argues that the claim is preempted by Sec-
tion 301 of the LMRA. See McCormick v. AT & T Technologies, Inc.,
934 F.2d 531, 534-35 (4th Cir. 1991). This Court disagrees.

   This Court reviews a district court’s ruling on a motion to amend
for abuse of discretion. Davis v. VCU, 180 F.3d 626, 628 (4th Cir.
1999), citing Foman v. Davis, 371 U.S. 178, 182 (1962). The lan-
guage of Federal Rule of Civil Procedure 15(a) has been construed to
counsel a liberal reading of its application. Motions to amend are typi-
cally granted in the absence of an improper motive, such as undue
delay, bad faith, or repeated failure to cure a deficiency by amend-
ments previously allowed. See Ward Elec. Serv., Inc. v. First Com-
mercial Bank, 819 F.2d 496, 497 (4th Cir. 1987). The Greenbrier
argues that the district court abused its discretion in granting the suc-
cessive motions to amend because their specific articulated objective
was to defeat federal jurisdiction and avoid federal preemption. The
Greenbrier also challenges the district court’s finding that Harless’s
successive motions to amend were not made in bad faith. In The
Greenbrier’s view, allowing Harless to amend the Complaint to avoid
federal jurisdiction and to enable remand violate the rule espoused by
                     HARLESS v. CSX HOTELS, INC.                        5
this Court in Brown v. Eastern States Corp., 181 F.2d 26, 28-29 (4th
Cir. 1950).

   In Brown, this Court held that under the law then in existence, post-
removal amendments to a complaint, which have the effect of elimi-
nating federal questions, do not enable remand. If the original com-
plaint was sufficient to vest jurisdiction in the federal courts, the case
should not be remanded "if it was properly removable upon the record
as it stood at the time the petition for removal was filed." Id. at 29.
A careful reading of Brown does not appear to proscribe amendments
to complaints which have the effect of eliminating federal claims. The
vice addressed in Brown was the granting of a motion to remand
based on such an amendment. The court in Brown merely stated that
subject matter jurisdiction is not divested from the district court when
the federal claims are dismissed from the complaint. Id. at 28-29.

   In the immediate case, the district court stated that Harless had
mixed motives in moving to amend the Complaint. While Harless
clearly wanted to avoid federal court, she also had substantive reasons
for amending the pleadings. Her counsel candidly represented to the
Court that in drafting the Complaint, he never intended to allege a
federal claim. It was his intention to allege a claim based solely on
state law. Counsel confirmed that position in his argument before this
Court.

   This Court believes that Brown is distinguishable from the case at
hand. Here, Harless had a substantive and meritorious reason to
amend the Complaint other than simply defeating federal jurisdiction.
Once the district court found the amendment to be made in good faith,
the decision to remand to state court resided within the discretion of
the trial court. When a district court relinquishes jurisdiction over a
removed case involving pendent claims, the Court has the discretion
to remand the case to the state court in which the action was initially
filed. Carnegie-Mellon University, et al. v. Cohill, 484 U.S. 383, 349-
51(1988).

   The reasoning underlying Brown is clearly in tension with the hold-
ing in United Mine Workers of America v. Gibbs, 343 U.S. 715
(1966). In explaining the perimeters of pendent jurisdiction, the Court
noted in Gibbs:
6                     HARLESS v. CSX HOTELS, INC.
    It has consistently been recognized that pendent jurisdiction
    is a doctrine of discretion, not of plaintiff’s right. Its justifi-
    cation lies in considerations of judicial economy, conve-
    nience and fairness to litigants; if these are not present a
    federal court should hesitate to exercise jurisdiction over
    state claims, even though bound to apply state law to them,
    Erie R. Co. v. Tompkins, 304 U.S. 64. Needless decisions of
    state law should be avoided both as a matter of comity and
    to promote justice between the parties, by procuring for
    them a surer-footed reading of applicable law. Certainly, if
    the federal claims are dismissed before trial, even though
    not insubstantial in a jurisdictional sense, the state claims
    should be dismissed as well. Similarly, if it appears that the
    state issues substantially predominate, whether in terms of
    proof, of the scope of the issues raised, or of the comprehen-
    siveness of the remedy sought, the state claims may be dis-
    missed without prejudice and left for resolution to state
    tribunals. There may, on the other hand, be situations in
    which the state claim is so closely tied to questions of fed-
    eral policy that the argument for exercise of pendent juris-
    diction is particularly strong.
383 U.S. at 726-27.

   Are the state claims in the case at hand "so closely tied to questions
of federal policy that the argument for exercise of pendent jurisdiction
is particularly strong"? The Greenbrier maintains that even if the
Complaint is cleansed of all federal claims, the case is still subject to
preemption.

   The remaining state law claims, The Greenbrier argues, cannot be
resolved without reference to the CBA, because it is central to the
definition of "wrongful" conduct on the employer’s part. The Green-
brier submits that Harless’s state law claims raise unavoidable feder-
ally preempted labor issues, because The Greenbrier’s defense will be
that Mr. Lewis was terminated for violating the absentee provisions
of the CBA, not because of his age, disability, or workers’ compensa-
tion claim. Therefore, under the holding in McCormick v. AT & T
Technologies, Inc., 934 F.2d 531(4th Cir. 1991), the claims are pre-
empted by Section 301 of the Labor Management Relations Act.
                     HARLESS v. CSX HOTELS, INC.                      7
   In McCormick, this Court held that a state law claim of intentional
infliction of emotional distress, coupled with other related state law
claims arising from the "disposing of the contents of [plaintiff’s]
locker" by management, necessarily implicated the collective bargain-
ing agreement and hence triggered federal preemption. The Court rea-
soned that "[w]hether the actions of management personnel in
disposing of the contents of McCormick’s locker were in any way
wrongful simply cannot be determined without examining the collec-
tive bargaining agreement to ascertain the extent of any duty AT &
T may have owed him." 934 F.2d at 536.

   However, we have also explained that, "[d]espite the considerable
breadth of our opinion in McCormick," the LMRA does not preempt
intentional infliction of emotional distress claims that allege the dis-
tress was caused by discriminatory conduct that could not be con-
doned by a CBA. Jackson v. Kimel, 992 F.2d 1318, 1326 (4th Cir.
1993) (finding LMRA did not preempt emotional distress claim alleg-
ing sexual harassment). Similarly, the Supreme Court and this Court
have recognized that Section 301 does not preempt a claim alleging
discriminatory discharge when, as here, the claim turns on the
employer’s motivation for firing the plaintiff, a question of fact that
does not depend on an interpretation of the CBA. See, e.g., Lingle v.
Norge Div. of Magic Chef, Inc., 486 U.S. 399, 407 (1988) (finding
LMRA did not preempt claim of retaliatory discharge); Owen v. Car-
penters’ Dist. Council, 161 F.3d 767, 775 (4th Cir. 1998) (finding
LMRA did not preempt plaintiff’s claim that she was fired for rebuff-
ing her supervisor’s sexual advances and complaining of the harass-
ment).

   During oral argument in this case, counsel for Harless was specifi-
cally asked by the Court whether he intended to rely on the CBA in
proving his claims. He emphatically represented that his claims were
based solely on the West Virginia Human Rights Act and the West
Virginia Workers’ Compensation Act and that he had no intention of
referring to the CBA. The district court obviously credited this repre-
sentation. Viewed on its face, the claims in the Complaint are
couched purely in terms of state anti-discrimination law. It is the
defendant’s response that adds the federal flavor. In McCormick, this
Court restated the analytical boundaries controlling the application of
preemption in cases arguably implicating Section 301. "[A]s long as
8                    HARLESS v. CSX HOTELS, INC.
the state-law claim can be resolved without interpreting the agreement
itself, the claim is ‘independent’ of the [collective bargaining] agree-
ment for § 301 pre-emption purposes." Id. at 535.
   The possibility that Harless would have to resort to reference to the
CBA to demonstrate wrongfulness is speculative at best. It certainly
is not evident from the face of the Complaint, which is the determina-
tive test. Thus, the only potential for federal preemption comes in the
form of an affirmative defense.
   A defendant cannot convert a state law claim into one preempted
under federal law by merely injecting a defense that may require anal-
ysis of a collective bargaining agreement. Caterpillar, Inc. v. Wil-
liams, 482 U.S. 386, 398-99 (1987).
    [T]he presence of a federal question, even a § 301 question,
    in a defensive argument does not overcome the paramount
    policies embodied in the well-pleaded complaint rule, that
    the plaintiff is the master of the complaint, that a federal
    question must appear on the face of the complaint, and that
    the plaintiff may, by eschewing claims based on federal law,
    choose to have the cause heard in state court . . . But a
    defendant cannot, merely by injecting a federal question into
    an action that asserts what is plainly a state-law claim, trans-
    form the action into one arising under federal law, thereby
    selecting the forum in which the claim shall be litigated. Id.
   This Court has consistently held that the presence or absence of
federal question jurisdiction is governed by the "well-pleaded com-
plaint rule," which provides that federal jurisdiction exists only when
a federal question is presented on the face of the plaintiff’s properly
pleaded complaint without consideration of any potential defenses.
Aetna Health, Inc. v. Davila, 124 S. Ct. 2488, 2494 (2004). Thus,
based on the Second Amended Complaint in this case, there is no fed-
eral preemption of the remaining state law claims.

   For the foregoing reasons, we hold that the district court did not
abuse its discretion in granting Harless’s motions to amend her Com-
plaint and by remanding the case to state court.
                                                            AFFIRMED